Dear Mayor McHugh:
You have recently submitted correspondence to this office regarding eligibility of supplemental pay for Legal Investigators and the Director of Investigations for the City of Baton Rouge, Parish of East Baton Rouge.
LSA-R.S. 33:2218.2 provides, in pertinent part:
      A. In addition to the compensation now paid by a municipality or by the Chitimacha Tribe of Louisiana, hereinafter referred to as "tribe" or "tribal", included in this Subpart to any police officer, every police officer employed by any municipality or tribe which employs one or more police officer who devotes his full working time to law enforcement and for those hired after March 31, 1986, who have completed and passed a council certified training program as provided in R.S. 40:2405, shall be paid by the state extra compensation as follows:
*  *  *  *  *
      C. For purposes of this Subpart, a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
      (1) Any person employed on a full-time basis by a municipality or tribe and all of whose compensation out of public funds is paid solely from municipal or tribal funds for full-time work as a duly commissioned law enforcement officer for the performance of primary duties which encompass the enforcement of state laws and municipal or tribal ordinances, including actual enforcement of state and local traffic laws, the making of physical arrests, testifying in court, bearing arms and other like functions.
With respect to certain officers employed by the City-Parish, said officers have not, in the past, been compensated "solely from municipal . . . funds" as LSA-R.S. 33:2218.2 (C)(1) requires. Documentation submitted to this office by the Finance Department of the City-Parish indicates that these officers were paid from both parish and city revenues.
In response to this restriction, LSA-R.S 33:2218.2 was amended by Act 810 of the 1997 Regular Legislative Session to provide the following:
AN ACT
      To enact R.S. 33:2218.2 (G), relative to supplemental pay; to clarify that persons employed by municipalities shall include employees of consolidated governments; and to provide for related matters.
Be it enacted by the legislature of Louisiana:
             Section 1. R.S. 33:2218.2 (G) is hereby enacted to read as follows: § 2218.2 Rate of compensation; prior service; supplemental monthly compensation; police to receive additional compensation.
*  *  *  *  *
             G. Notwithstanding any other provision of this Section to the contrary, a person who is employed by a municipality shall include an employee of any consolidated city-parish government who is paid out of the funds of such consolidated government. (Emphasis added).
It is the apparent intent of the legislature to allow supplemental compensation to be paid to that law enforcement officer who is paid out of funds of a consolidated city-parish government.
Finally, we have reviewed the job descriptions provided US and find the following statutory requirements for supplemental pay to be satisfied:
      1. Each officer is a duly commissioned law enforcement officer.
      2. Each officer is responsible for general law enforcement of both state and local laws.
3. Each officer is employed on a full-time basis.
      4. Each officer has the authority to make arrests and testify in court.
      5. Each officer has the authority to carry a weapon, and engage in similar functions common to those persons engaged in general law enforcement.
We conclude that the Legal Investigators and the Director of Investigations for the City of Baton Rouge are eligible for supplemental compensation.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams